Citation Nr: 1231085	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-41 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from April 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss as a result of noise exposure during active military service.

2.  The Veteran has recurring tinnitus as a result of noise exposure during active military service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385, 3.655 (2011).

2.  The Veteran's tinnitus was incurred in military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Because the Board is granting service connection for bilateral hearing loss and tinnitus, representing a full grant of the benefit sought on appeal, any failure with respect to the duty to notify or assist is nonprejudicial.  Thus, no further discussion of VA's duties to notify and assist is necessary.

II.  Service Connection for Bilateral Hearing Loss

The Veteran claims that his bilateral hearing loss was incurred during military service as a consequence of noise exposure.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), the second and third elements can be established through a demonstration of continuity of symptomatology.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.

Section 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  For instance, a Veteran is competent to testify to in-service noise exposure, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation."  Charles v. Principi, 16 Vet. App 370, 374 (2002).

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to a veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

According to the Veteran's service treatment records (STRs), he did not have  audiometric evaluations in either his entrance examination in January 1953 or his separation examination in March 1955.

The Veteran had a VA compensation evaluation in September 2010.  The examiner recorded the following pure tone threshold values:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
65
70
90
LEFT
15
45
75
90
90

The average recorded values for this test were 67.5 decibels (dB) in the right ear and 75 dB in the left ear.  A Maryland CNC test revealed speech recognition ability of 84 percent in the right ear and of 82 percent in the left ear.  Based on these results, the examiner stated that the Veteran had "[b]ilateral mild to severe sensorineural hearing loss with good word recognition."  She also stated that the Veteran reported military noise exposure to weapons fire during training missions, but that he was not involved in combat in Korea and was a truck driver.  Ultimately, the examiner indicated that the "audiometric configuration seen today is not consistent with noise induced hearing loss."  She also concluded that the "degree of loss present is worse than predicted from the military noise exposure history."  As a consequence, she concluded that it was less likely than not that the Veteran's hearing loss resulted from his military service.

In April 2011, the Veteran had an audiometric evaluation at Clinton Hearing Center in Clinton, Missouri.  While the pure tone threshold values are not included with the examination, the audiologist indicated that they "were similar to results recorded at" the Veteran's VA examination.  He included Maryland CNC speech recognition test results, which were "much poorer" than on the VA examination, at 60 percent in the right ear and 44 percent in the left ear.

According to the audiologist, the Veteran was exposed to both small arms and heavy weapons fire without hearing protection.  He identified several of the weapons, all of which exceeded 150 dB impulse noise levels.  He stated that, "It is commonly accepted that even a one time exposure to this level of noise can cause permanent hearing loss."  As a medic and truck driver, he was sent to the firing range to be available in case of an injury during training.  He was exposed to small arms fire without hearing protection.  Following his work in the military, the Veteran worked as a clerk in a lumber yard, at which he was not exposed to any continuous loud noise levels.  Because the Veteran was not exposed to high levels of noise after service, the examiner stated that, "it is more likely than not that this veteran's hearing loss is related to his military noise exposure and may have worsened as a civilian."  

Finally, the audiologist determined that the VA examiner's opinion was flawed for two reasons.  First, the VA examiner stated that the Veteran's pattern of hearing loss was "not consistent with noise induced hearing loss."  To the contrary, the Veteran had greater hearing loss at higher frequencies.  Because the VA examiner did not perform tests at thresholds above 4,000 Hertz (Hz), she may not have realized the steep decline in the Veteran's hearing at higher frequencies, which was indicative of noise-induced impairment.  Second, the VA examiner stated that the degree of hearing loss present is worse than predicted simply from his military noise exposure history.  However, as the audiologist stated, "[a]mount of hearing loss in a specific individual cannot be 'predicted' based on the amount of noise exposure."  Instead, susceptibility to hearing loss varies among individuals even when they are exposed to the same levels of noise.  "Individual susceptibility is so commonly accepted that current research is devoted to factors influencing susceptibility rather than the fact that it exists."  The audiologist concluded that it was more likely than not that the Veteran's hearing loss was the result of his military service.

For four reasons, the Board ultimately credits the Veteran's treating audiologist and finds that his current hearing impairment is due to his military service.

First, the Board is entitled to credit the more specific opinion, considering the Veteran's individual circumstances, over an opinion that relies on objective statements.  The VA examiner indicated that the Veteran was a truck driver and was not involved in combat, although he reported noise exposure to weapons fire.  She stated that the Veteran had a hearing impairment that was disproportionate to his military noise exposure.  However, the treating audiologist stated that permanent hearing loss may occur even with a single exposure to loud noise.  He indicated that the Veteran worked as a medic on a firing range to be available in case of an injury during training, where he was exposed to small arms fire in the range of 150 dB, enough to cause permanent damage.  In addition, neither the Veteran's post-service employment nor his recreational activities exposed him to loud noise.  Because the treating audiologist focused on the Veteran's individual circumstances and not on a general job description, his report better explains the origins of the Veteran's impairment.

Second, the treating audiologist is more persuasive as to whether the Veteran's hearing loss was consistent with a noise exposure-induced impairment.  The audiologist performed an audiometric evaluation that included frequencies as high as 8,000 Hz, including several increments higher than the levels evaluated by the VA examiner.  Because the Veteran exhibited "steeply sloping high frequency hearing loss," the audiologist determined that his hearing impairment was "a classic example of noise induced hearing loss."  Because the VA examiner's conclusion was based on less information than the opinion of the audiologist-both because she had a less complete history of the Veteran's noise exposure in the military and because she did not record pure tone threshold values at higher frequencies-the audiologist's opinion is more persuasive on this point.

Third, the treating audiologist's report is more recent in time.  While his report does not include a conforming audiogram, it does indicate "much poorer" speech discrimination results even as pure tone thresholds were "similar" to those taken at the VA Medical Center (VA) in Kansas City, Missouri.  Because the treating audiologist's examination provides a more current picture of the Veteran's worsening condition, it is entitled to additional weight.

Fourth, both the VA examiner and the treating audiologist have strong credentials and are well-placed to provide a decision.  The audiologist only possesses a Master of Science (M.S.) degree while the VA examiner has a Doctor of Philosophy (Ph.D.) degree.  However, the audiologist is duly certified in clinical audiology, and his opinion is particularly strong at summarizing recent scientific literature.  As a consequence, his opinion is entitled to full weight despite the absence of a single additional credential.

For the reasons stated above, the Veteran's current hearing impairment is determined to be service connected.  As a consequence, this claim is granted.



III.  Service Connection for Tinnitus

The Veteran also claims that his tinnitus was incurred during his active military service and has persisted since that time.  In addition, the evidence suggests that his tinnitus may be secondary to his service-connected left ear hearing loss.  Service connection is permissible on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Above, the Board found that the Veteran is service connected for his hearing loss.

Subjective tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  By definition, it is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Diagnostic Code 6260 provides just a single 10 percent disability rating for recurrent tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  38 C.F.R. § 4.87, DC 6260, Note (2); Smith v. Nicholson, 19 Vet. App. 63 (2005).  As the Court reasoned in Smith, tinnitus arises in the brain rather than the ears, and is a condition of the central nervous system.  Smith, 19 Vet. App. at 69-70.

According to the Veteran's VA compensation examination dated in September 2010, he first noticed tinnitus "several years ago" but could not isolate a specific onset date.  The tinnitus was constant, and the examiner indicated that the tinnitus was as likely as not a symptom associated with the hearing loss.  However, the examiner indicated that the tinnitus was less likely than not (less than 50 percent probability) a result of acoustic trauma during military service.

In a private medical opinion dated in April 2011, however, the audiologist indicated that the Veteran reported having some ringing in his ears during service that has worsened over time.  According to the audiologist, medical treatises and recent scientific studies indicate that the cause of tinnitus can usually be determined by distilling the cause of any coexisting hearing loss.  According to the audiologist, "the [V]eteran's tinnitus can as likely as not be attributed to the same etiology as his hearing loss, i.e., in service noise exposure, especially in the case where sensorineural hearing loss is diagnosed."  At the very least, the audiologist reported, the evidence gives rise to reasonable doubt on the question.

For several reasons, the Board ultimately finds that the opinion of the private audiologist is more persuasive than that of the VA compensation examiner.  First, the private audiology report is more recent in time and the Veteran reported worsening tinnitus.  As a result, the later examination report may be more probative of his current condition.  

Second, above the Board found that the Veteran had sensorineural noise-induced hearing loss, despite the VA examiner's opinion that the hearing loss pattern was "not consistent with" noise-induced impairment.  However, the Board credited the opinion of the treating audiologist as better summarizing the Veteran's individual noise exposure and impairment over the VA examiner's objective statements.  As a consequence, the audiologist's conclusions that the tinnitus is related to noise exposure are persuasive because the audiologist relied on a more accurate and detailed history of the Veteran's military service.  

Third, the VA examiner conceded that it was at least as likely as not that the Veteran's tinnitus was secondary to his hearing loss.  The VA examiner's failure to determine that the Veteran's tinnitus originated in military service was derivative of her opinion finding that the Veteran's hearing loss was not related to noise exposure in service.  Here, however, because the Board granted the hearing loss claim, the VA examiner's derivative opinion is not entitled to full weight.

Finally, the Board declined above to give the Veteran's private treating audiologist less weight because he only had an M.S. degree instead of a Ph.D., as the VA examiner had.  The audiologist duly possessed the proper clinical audiology certification and was competent to render his opinion.


For these reasons, because the most probative medical and lay evidence establishes that it is more likely than not that the Veteran has tinnitus that had its origins in military service, service connection is granted for the claimed disability.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


